Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 6, 7 and 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nisogi, US 2015/0275941 in view of Tuma, US 2013/0067702.
Regarding Claim 1, Nisogi discloses a molded surface fastener 10 made of synthetic resin ([0028]) comprising a flat plate-shaped base portion 11 and a plurality of engaging elements 12 standing on an upper surface of the base portion (11), wherein: the engaging element (12) comprises a columnar stem portion 20 standing on the upper surface of the base portion (11) and at least two micro pawl portions 21 protruding mutually in opposite directions (figure 1) outward from a part of an upper end outer peripheral edge (of a tip end face 24) of the stem portion (20) in a plan view (figure 2) of the engaging element (12) on a top end part of the engaging element (12); the upper end outer peripheral edge (24) of the stem portion (20) has, in a plan view of the engagement element (12) parts (22A, 22B) where the micro pawl portions (21) cross the upper end outer 
Nisogi does not explicitly disclose the columnar stem portion (20) having a frustum shape. 
Tuma teaches a surface fastener wherein the columnar stem portion (24a) has a frustum shape (see figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem portion of Nisogi to have a frustum shape as taught by Tuma so that the stem portion is reinforced by the frustum shape in order to improve the coupling force of the fastener. Further, it is noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 2, the combination of Nisogi and Tuma teaches the molded surface fastener according to claim 1. Nisogi further discloses wherein: a 
Regarding Claim 3, the combination of Nisogi and Tuma teaches the molded surface fastener according to claim 1. Nisogi further discloses wherein: the at least two micro pawl portions (21) protrude toward the base portion (11) without extending above a height position on an upper surface of a base end part (figures 3, 4 and 11A - F) in each of the micro pawl portions (21).
Regarding Claim 6, the combination of Nisogi and Tuma teaches the molded surface fastener according to claim 1. Nisogi further discloses wherein: the at least two micro pawl portions (21) protrude from an outer peripheral side surface of the stem portion (20); and the upper surface of the stem portion (20) and an upper surface of each of the micro pawl portions (21) are formed to be a same plane surface (figure 1).
Regarding Claim 7, Nisogi discloses the molded surface fastener according to claim 1. Nisogi does not explicitly disclose the Drawings are to-scale wherein: a pawl width dimension of at least one of the at least two micro pawl portions is set to be a size a half or less of a length of the line segment; and a protrusion length of the at least one of the at least two micro pawl portions from the upper end outer peripheral edge is set to be a size a half or less of a length of the line segment in a plan view of the engaging element. However, Nisogi discloses the micro pawl portions (21) to be less than a length of the line segment (along lines CP1 or CP2) and the protrusion length of the micro pawl In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 9, the combination of Nisogi and Tuma teaches the molded surface fastener according to claim 1 except for wherein: an area of the at least two micro pawl portions (21) in a plan view of the engaging element (12) is set to be 90% or less of an area of the upper surface (24) of the stem portion (20) in the plan view (figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging element (12) of the combination of Nisogi and Tuma to include an area of each of the pawl portions (21) to be 90% or less as claimed because the smaller pawl portions (21) would enhance higher interlocking effect and allowing optimal takeoff values since the pawl portions (hooks) prevent the meshing fibers (loops) from sliding off. Further, it is noted that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 10, the combination of Nisogi and Tuma teaches the molded surface fastener according to claim 1. Nisogi further discloses wherein: a 
The combination does not expressly teach wherein an upper surface (24) of the stem portion has a circular shape, an outer peripheral edge at a base end of the stem portion (20) in a plan view of the engaging element has a circular shape and the height dimension of the engaging element from the upper surface of the base portion is set to be 0.05 mm or more and 1.5 mm or less; the upper surface of the stem portion has the circular shape having a diameter of 0.1 mm or more and 0.5 mm or less, or an elliptical shape having a short diameter of 0.1 mm or more and 0.5 mm or less; an outer peripheral edge at a base end of the stem portion in a plan view of the engaging element has a circular shape having a diameter of 0.2 mm or more and 0.6 mm or less; a pawl width dimension of the micro pawl portion is set to be 0.01 mm or more and 0.1 mm or less; and a protrusion length of the micro pawl portion from the upper end outer peripheral edge is set to be 0.01 mm or more and 0.1 mm or less in a plan view of the engaging element.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the In re Dailey, 357 F.2d 669, 149 USPQ 47) and that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 11, the combination of Nisogi and Tuma teaches the molded surface fastener according to claim 10. Nisogi further discloses wherein: a protruding inclination angle of at least one of the at least two micro pawl portions (21) with respect to the outer peripheral side surface of the stem portion (20) is set to be as shown in figure 4; and a gap as shown in figure 4 is formed between a tip end of the micro pawl portion (21) and the outer peripheral side surface (24) of the stem portion (20). The combination does not expressly teach the protruding inclination angle of the micro pawl portion (21) with respect to the outer peripheral side surface of the stem portion (20) is set to be 20° or more and 80° or less; and the gap of 0.01 mm or more and 0.09 mm or less is formed between a tip end of the micro pawl portion and the outer peripheral side surface of the stem portion. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to In re Aller, 105 USPQ 233.
Regarding Claim 12, the combination of Nisogi and Tuma teaches the molded surface fastener according to claim 1. Nisogi further discloses wherein: the engaging element (12) is disposed on the upper surface of the base portion (11) at a density of a plurality of said engaging elements (12). Nisogi does not explicitly disclose the density is within a range of 150 pieces/cm2 or more and 1000 pieces/cm2 or less. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the claimed range of density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nisogi, US 2015/0275941 in view of Tuma, US 2013/0067702 as applied to claim 1 above, and further in view of Miller et al., US 6,054,091.
Regarding Claim 4, the combination of Nisogi and Tuma teaches the molded surface fastener according to claim 1 except for wherein: the at least two micro pawl portions (21) are bulged on an outside of the upper end outer peripheral edge (24) of the stem portion (20) in a plan view of the engaging element (12). Miller et al. teach a surface fastener wherein the micro pawl portion (106) are bulged on an outside of the upper end outer peripheral edge of the stem portion (102) in a plan view of the engaging element (see figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface fastener of the combination of Nisogi and Tuma to include bugled micro pawl portion(s) as taught by Miller et al. in order to improve the performance of hook and loop type fastening having a J-shaped hook (micro pawl portion).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 4, 6, 7 and 9 - 12 have been considered but are moot because the amendment has necessitated a new ground of rejection as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        



/Robert Sandy/          Primary Examiner, Art Unit 3677